DETAILED ACTION
Status of the Application
1. 	This office action is a quayle action in response to the filing of the application filed on 02/10/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application is in condition for allowance except for the following formal matters: 
The claim objection for dependent claim 17 (see below section 2).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Claim Objections
2.	Claim 17 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim 17 has not been further treated on the merits.
“17. The attachment member of claim 16, wherein the plurality of first arcuate members are provided according to any one of claims 1-10 and the plurality of second arcuate members are magnetically engageable with the shaped magnetic field extending away from the first side of the housing of the inductive charging device of any one of claims 11-15.”
The examiner notices that this reference of claims 1-10 and 11-15 are directed to different set of independent claims, complicating even more since claim 17 depends from independent claim 16. 
The examiner suggests to remove this erroneous dependency or to cancel claim 17.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Claudepierre (US 2015/0091500 A1) discloses a charging device containing a support beam and a substantially planar housing may be configured to maintain an angle of under 90 degrees with respect to a flat surface that the charging device is placed on. The charging device may contain an inductive charging component that charges a mobile device in connection with the charging device. One or more magnets also contained in the charging device may enable the connection to a mobile device and may also facilitate the charging device rolling towards a mobile device.
Chen et al (US 2015/0188356 A1) discloses a wireless charger that has a wireless charging body having a front body to support a portable electronic device, and a rear body coordinated with the front body to form a receiving cavity. The rear body defines a track. A transmitter coil is received in the receiving cavity while a shaft is disposed within the track and connected with the transmitter coil. The shaft is movable to align the transmitter coil with the receiver coil.
Hwu et al (US 2014/0117926 A1) discloses a wireless power charger that has a circuit board, which has a position detection controller that detects position of charging target placed on cover. A displacement adjusting device has a turbine which is rotatably mounted on pedestal, and a rotor that is driven by drive motor to bring the turbine to horizontally rotate. A rack horizontally rotates along with turbine. Transmitter coils are arranged side by side on the rack. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.				/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836